Opinion filed August 12,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00169-CV
                                                    __________
 
                           CLIFF
WADDELL, II, ET AL, Appellants
 
                                                             V.
 
                                          JUDY
HARDY, Appellee

 
                                   On
Appeal from the 35th District Court
 
                                                           Brown
County, Texas
 
                                                 Trial
Court Cause No. CV0412495
 

 
                                            M
E M O R A N D U M   O P I N I O N
             The
parties have filed a joint motion to dismiss the appeal.  In their motion, the
parties state that all matters in controversy have been compromised and
settled.  The motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
August 12, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.